Wagner, Judge,
delivered the opinion of the court.
The contract obligated the appellant to pay respondent’s intestate two hundred and twenty-five dollars for Certain improvements,, in the event that he should become the lessee of a certain lot from the Mullanphy Fund trustees, and that said intestate should pay up all taxes then due on the lot.
The evidence clearly shows that the appellant never became the lessee of the lot, but that the lot was leased to another person. The terms of the contract did not compel him to accept or receive a lease in the usual way that the trustees of the fund were making leases to others. Nothing is shown to justify the assumption that the contract was executed with reference to any custom or usage that prevailed with the trustees in leasing the property. The contract only became- binding in case appellant should become lessee, and obtain the lot. He surrendered no right as to negotiating conditions in regard to an acceptance of the same. He made his proposition to the commissioners or trustees of the property for a lease of the lot. They refused to accede to the terms on which he proposed to rent, and then leased the same lot to another person. He was never lessee, and the liability under the contract never attached.-
Reversed and remanded.
The other judges concur.